Citation Nr: 1105682	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1948 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued a noncompensable 
evaluation, effective September 1, 1975.

In January 2011, the Veteran testified at a videoconference 
hearing held before the undersigned Veterans Law Judge.  A copy 
of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran contends that a compensable evaluation is warranted 
for his service-connected bilateral hearing loss.

Review of the record indicates that the Veteran's last VA 
examination for his service-connected bilateral hearing loss was 
in July 2006.  The Veteran was scheduled for a subsequent VA 
examination on October 1, 2008, yet he failed to appear.  In an 
October 2008 report of contact, he called to reschedule for 
another VA examination.  In a December 2008 personal statement, 
via a VA Form 21-4138, the Veteran reported his failure to attend 
the scheduled October 2008 VA examination was due to an illness 
and that he called to reschedule on November 10, 2008.  He has 
yet to receive any notification of or been rescheduled for 
another VA audiological examination.   

As a result, the Veteran has not been afforded a more recent VA 
audiological examination to assess the current severity of his 
bilateral hearing loss.  Test results from a September 2007 
private audiological examination and testimony from the Veteran 
and his wife at the January 2011 videoconference hearing suggest 
that his disability has worsened.  The Board finds that further 
examination is required so that the decision is based on a record 
that contains a current examination.  An examination too remote 
for rating purposes cannot be considered 'contemporaneous.'  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Suttman 
v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not 
adequately reveal the current state of that disability, the 
fulfillment of the statutory duty to assist requires a thorough 
and contemporaneous medical examination). 

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
	
1.  Obtain all outstanding VA treatment 
records regarding bilateral hearing loss from 
November 2008 to the present and associate 
those records with the claims file.

2.  Next, schedule the Veteran for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims file and 
a copy of this remand must be made available 
to the examiner in conjunction with the 
requested examination, and the examiner 
should indicate that the claims file was 
reviewed in conjunction with the examination.  
All necessary tests should be conducted 
including puretone testing and word 
recognition testing using the Maryland CNC 
word list.  If the examiner cannot complete 
audiological testing or speech recognition 
testing for any reason, he/she should provide 
a detailed explanation for why such testing 
cannot be completed.

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).








